Citation Nr: 1428569	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-07 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of service connection for right foot disability.

2.  Whether there is new and material evidence to reopen a claim of service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant served on active duty with the Army National Guard from September 1987 to March 1988 and served on active duty with the Army from March 1990 to April 1996.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the September 2013 supplemental statement of the case (SSOC), the RO reopened the claims.  However, the Board make this threshold preliminary determination of whether there is new and material evidence to reopen the claims, before proceeding further, because this initial determination affects the Board's jurisdiction to readjudicate the claims on their underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The RO failed to adequately notify the Appellant as required under 38 C.F.R. § 3.159(b).  The RO sent the Appellant a letter in April 2010 indicating that she needed to submit new and material evidence to reopen her claims.  The letter informed the Appellant of the legal definition of new and material evidence as reflected in 38 C.F.R. § 3.156.  

However, while the letter attempted to address the evidentiary deficiencies that had led to the prior denials of the claim as required, the letter referred to the November 1999 RO denial of the claim for service connection for the right foot but did not address the February 2003 Board decision that also denied the claim; or the August 2009 Board decision that denied reopening the claim.  The letter did not explain that the Board found that the right foot disability pre-existed her period of service and was not aggravated during service.  It was further noted that she failed to report to a scheduled VA examination.  

As for the claim for service connection for a left foot disability, the letter did not refer to the original denial by the RO in a July 2000 rating decision and/or the August 2009 Board decision denying reopening of the claim, or the reason for the original denial.  The RO in July 2000 also found that the left foot disability pre-existed service and was not aggravated during service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This additional notice letter must describe the requirements for establishing her entitlement to service connection for her left and right foot disabilities, discuss what would constitute new and material evidence to reopen the claims and, in the process, must describe what evidence would be necessary to substantiate the element or elements required to establish her entitlement to service connection that was found insufficient in the previous denials of the claims.  

The Apppellant must be apprised of the specific reasons and bases for the denial of the claims; to include the applicable statutes and regulations, both regarding the finality of the decisions previously denying the claims and of the requirements for establishing her entitlement to service connection based on direct or presumptive incurrence of the condition in service.

2.  After giving the Appellant time to respond to this additional notice, readjudicate the Appellant's petitions to reopen the previously considered and denied claims for service connection for right and left foot disabilities.  If, on remand, either claim is not granted to the Appellant's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



